 



Exhibit 10(a)

May 27, 1998

Paul Conlin
Address
City, State zip

Dear Paul:

(It is our pleasure to extend to you an offer of employment at Oxford Health
Plans, Inc. (the “Corporation”), in the position of Vice President, Medical
Delivery. Your date of hire will be May 27, 1998. Your starting salary will be
at a gross amount (prior to necessary payroll deductions) of $16,666.67 per
month, which you will receive in bi-weekly payments of $7,692.31. In this
position you will report directly to me, and you will be working out of our
Norwalk, CT office.

During your employment with Oxford Health Plans, Inc. you will be eligible for
our benefits program in accordance with our policies. More specifically:



  1.   You will be eligible for a discretionary performance bonus, ranging from
zero to 75% of your earned base salary as recommended by your manager and
approved by the Chairman, CEO and Compensation Committee of the Board of
Directors.     2.   You will receive a $50,000 signing bonus, minus applicable
taxes, payable within thirty days of your start date.     3.   You will be
granted 75,000 options, vesting in four equal annual installments at a grant
price to be determined upon your commencement of employment with Oxford in
accordance with Oxford’s current stock option plan. In the event of a Change in
Control all options will vest. As a condition of your receipt of stock options,
you will be required to enter into Oxford’s standard Confidentiality and
Non-Competition Agreement. The protections provided by this Agreement are
necessary to safeguard Oxford’s confidential information and other business
interests. Please sign the attached documents and return to Human Resources as
soon as possible.     4.   You will be eligible to receive an automobile
allowance of up to $450 per month.     5.   Upon your commencement of employment
with Oxford, you will be eligible for Oxford’s Health Coverage (Medical, Dental,
Vision and Prescription Drug coverage). After your successful completion of 60
days of employment with Oxford, you will be eligible for Life, AD&D, Disability
Insurance and Tuition Reimbursement in accordance with plan requirements.     6.
  You will be eligible to participate in our 401k Savings Plan after your
successful completion of six months of continuous employment with Oxford.     7.
  Upon date of hire you will be eligible to begin accumulating 23 Select Days
(paid days off) per calendar year. These days may be taken after successful
completion of 60 days of continuous employment with Oxford.     8.   In the
event that your employment is terminated by Oxford without cause during the
first

 



--------------------------------------------------------------------------------



 



year of your employment, Oxford shall pay you an amount equal to your annual
base salary in effect as of your date of hire.

In the event that your employment is terminated by Oxford without cause after
your first year of employment, Oxford shall pay you an amount equal to the sum
of your base salary earned during the twelve month period immediately preceding
your date of termination. Such amount shall be paid in twelve (12) equal monthly
installments in conformity with Oxford’s normal payroll periods.



9.   In the event that your employment is terminated within 2 years following a
change in control either by the Corporation without cause (other than for
retirement or disability), or by you for good reason, then the Corporation shall
(1) pay you, within 10 days following your date of termination, a lump sum cash
amount equal to two times the sum of your highest annual rate of base salary
during the 3-year period immediately preceding your date of termination and the
highest annual bonus earned by you in respect of three fiscal years immediately
preceding the year in which your termination occurs, (2) cause each option to
immediately vest and become exerciseable in full, and (3) continue to provide,
for a period of one year following your date of termination, you (and your
dependents if applicable) with the same level of medical, dental, accident,
disability and life insurance benefits upon substantially the same terms and
conditions (including cost of coverage to you) as existed immediately prior to
your date of termination (or, if more favorable to you, as such benefits and
terms and conditions that existed immediately prior to the change in control);
provided that if you cannot continue to participate in the plans providing such
benefits, the Corporation shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, in the event you become reemployed with another
employer and become eligible to receive welfare benefits from such employer, the
welfare benefits described herein shall be secondary to such benefits during the
period of your eligibility, but only to the extent that the Corporation
reimburses you for any increased cost and provides any additional benefits
necessary to give you the benefits hereunder.   10.   Termination for cause
shall mean termination because you (i) engage in the following conduct in
connection with your employment with the Corporation: personal dishonesty,
willful misconduct, breach of fiduciary duty involving personal profit, breach
of a restrictive covenant against competition, disclosure of confidential
information of the Corporation, consistent intentional failure to perform stated
duties after notice, or (ii) willfully violate any law, rule, or regulation
(other than traffic violations or similar offenses), which willful violation
materially impacts the performance of your duties to the Corporation.   11.  
If, as a result of your incapacity due to physical or mental illness, you shall
have been absent from your duties hereunder on a full-time basis for the entire
period of six (6) consecutive months, and within thirty (30) days after written
notice of termination is given (which may occur before or after the end of such
six (6) month period) shall not have returned to the performance of your duties
hereunder on a full-time basis, the Corporation may terminate your employment
hereunder for disability.   12.   Termination by you for good reason after a
change in control shall mean termination based on the occurrence without your
express consent of any of the following: (i) a significant diminution by the
Corporation of your duties and responsibilities, other than for cause or
disability, (ii) a reduction in your base salary, other than for cause or
disability and other than as part of an across-the-board salary reduction
generally imposed on executives of the Corporation or (iii) any requirement of
the Corporation that you be based anywhere more than thirty miles from the
office where you are located at the time of the Change in Control.

 



--------------------------------------------------------------------------------



 



  13.   Change in control, for the purposes of this agreement shall have the
same meaning ascribed thereto in Oxford’s 1991 Stock Option Plan.     14.   The
severance payments hereunder may not be transferred, assigned, or encumbered in
any manner, either voluntarily or involuntarily. In the event of your death, any
payments then or thereafter due hereunder will be made to your estate.     15.  
The payments provided hereunder shall constitute the exclusive payments due you
from, and the exclusive obligation of, the Corporation in the event of any
termination of your employment, except for any benefits which may be due you in
normal course under any employee benefit plan of the Corporation which provides
benefits after termination of employment.

The obligation to make the payments hereunder is conditioned upon your execution
and delivery to the Corporation of a release, in a form satisfactory to the
Corporation, of any claims you may have as a result of your employment or
termination of employment under any federal, state or local law, excluding any
claim for benefits which may be due you in normal course under any employee
benefit plan of the Corporation which provides benefits after termination of
employment. The obligation to make the payments hereunder is further conditioned
upon the terms set forth in paragraph 16 hereof.



  16.   You agree that any right to receive severance payments hereunder will
cease if during the one-year period following your termination of employment you
(1) directly or indirectly become an employee, director, advisor of, or
otherwise affiliated with, any other entity or enterprise whose business is in
competition with the business of the Corporation, or (2) violate the terms of
the Confidentiality and Non-Competition Agreement.     17.   If a dispute or
controversy arises concerning any provisions of this agreement, it shall be
resolved exclusively by arbitration in Norwalk, Connecticut by three
(3) arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitration award in
any court having jurisdiction. The Corporation shall bear all costs and expenses
arising in connection with any arbitration proceeding pursuant to this section.
    18.   In order for the Corporation to comply with government regulations
pertaining to the Immigration Reform and Control Act of 1986, we require that
you verify your identity and establish your right to work within the United
States by providing documentation as described in the enclosed list entitled,
“Acceptable Identification.” Please note that one form of ID from column A is
sufficient, or one item each from column B and C. We will photocopy your
identification and return the originals to you immediately. It is imperative
that you provide us with this documentation on your first day of work; your
failure to do so will require us to delay your employment.     19.   This offer
and your subsequent employment is contingent upon successful results of a
background check, which includes a pre-employment drug test and reference and
criminal checks. Enclosed is a Quest Diagnostics drug screen form. Please bring
this with you at the time of your testing. Please contact their Patient Service
Center Locator at 800-225-7483 if there is not a Quest Diagnostics Lab
conveniently located near you.     20.   The employment relationship which
exists between Oxford Health Plans and you is an employment-at-will
relationship. Under this relationship, your employment with Oxford Health Plans
is for no set period of time, and may be terminated by either you or Oxford at
any time for any reason with or without cause and with or without notice;
provided,

 



--------------------------------------------------------------------------------



 



however, that a termination without cause of your employment or good reason
after a change in control shall be governed in accordance with the terms hereof.



  21.   All payments hereunder are subject to applicable withholding taxes.    
22.   This agreement and the Confidentiality and Non-Competition Agreement set
forth the entire understanding with respect to the subject matter hereof and
supersedes all prior agreements, written or oral or express or implied, between
you and the Corporation as to such subject matter. This agreement may not be
amended, nor may any provision hereof be modified or waived, except by an
instrument in writing duly signed by you and the Corporation.     23.   If any
provision of this agreement, or any application thereof to any circumstances, in
is invalid, in whole or in part, such provision or application shall to that
extent be severable and shall not affect other provisions or applications of
this agreement.     24.   The terms of this agreement shall be governed by the
laws of the state of Connecticut without regard to its conflicts of laws
principles.

Please indicate your agreement by signing below and retain one copy for your
records.

     
/s/ PAUL CONLIN


--------------------------------------------------------------------------------

  6/5/98


--------------------------------------------------------------------------------

Name
  Date

Welcome !

/s/ CHUCK BERG

Chuck Berg
Executive Vice President
Medical Delivery

CB:ch

Enclosure

 